Allowance
This action is responsive to the following communication: RCE filed on 5/17/2022.  Claims 2-21 are pending.  
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 
Applicant's submission filed on May 17, 2022 has been entered.
Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 2, 9 and 16 when considered as a whole, are allowable over the prior art of record.  Specifically, prior art of record fail to clearly teach or fairly suggest the combination of the following limitations:
the first user device and the second user device are within a threshold distance of the mobile device; assigning a first portion of an interface of the mobile device to the first user device and a second portion of the interface of the mobile device to the second user device … the interface having the first portion, the second portion, and at least a third portion is presented via a visual display component of the mobile device; receiving authentication information for a user of the first user device … the user of the first user device is authenticated at  the first user device; … the interaction comprises a touch gesture with the first portion of the interface; determining that the interaction further comprises a request for a performance of a transaction based on the touch gesture to the first portion of the interface, wherein performance of the transaction requires a payment associated with an account associated with the first user device and the second user device … causing the performance of the transaction with the user of the first user device using at least the payment via the account associated with the first user device and the second user device.

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIYONG WENG whose telephone number is (571)270-1660.  The examiner can normally be reached on Mon.-Fri.  8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Renee Chavez, can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PEI YONG WENG/Primary Examiner, Art Unit 2179